UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7406



ANTHONY MASON,

                                              Plaintiff - Appellant,

          versus


JERRY DETRICK, Eastern Regional Jail Admin-
istrator,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-97-64-3)


Submitted:   February 16, 1999            Decided:   March 15, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Mason, Appellant Pro Se. Chad Mario Cardinal, Assistant
Attorney General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not bindig precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Mason appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Mason v. Detrick, No. CA-97-64-3 (N.D.W.

Va. Aug. 28, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2